DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contino et al. (“Charge Detection Mass Spectrometry with Resolved Charge States”, American Society for Mass Spectrometry (2013) 24:101-108, from hereinafter “Contino”) in view of Elliot et al. (“Single Particle Analyzer of Mass: .
In regards to claims 1 and 9, Contino teaches an apparatus and method of operating said apparatus for determination of M/Z and a charge of an ion (abstract) comprising an ion trap having a plurality of electrodes and a voltage source for applying a set of voltages to the plurality of electrodes (pages 101-103), the plurality of electrodes being shaped an arranged to establish a trapping field within the trap that causes the ion to undergo harmonic motion along a longitudinal axis (page 102 column 2), a detector that generates a time-varying signal responsive to a current induced on the detector by the harmonic motion of the ion (page 102, right-hand column) and a detector system having logic for processing the time-varying signal to derive a frequency on harmonic motion and an amplitude at the harmonic motion frequency (page 102, right-hand column) and to determine m/x from the derived frequency and the charge from the derived amplitude (pages 1-2, columns 1-2, also equation 1).
In regards to claims 1 and 9, Contino fails to explicitly teach that the ion trap (a cone trap in this instance) is an electrostatic trap.
Elliot teaches that the ion trap (a cone trap in this instance) is an electrostatic trap (see, i.e., abstract).
In view of the teaching of Elliot it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the ion trap (a cone trap in this instance) is an electrostatic trap. In general, electrostatic traps are somewhat simpler and lower cost to manufacture, and for at least those two reasons, it would have been obvious.
In regards to claims 5 and 19, Elliot teaches an ion store in which the ion is trapped and thereafter released on an ion path towards the inlet of the electrostatic ion trap (FIG. 1, pages 1-3).
In regards to claims 6 and 11, Contino teaches that the data system is configured to apply a Fourier transform to the time-varying signal to construct a frequency spectrum (page 101 right-hand column, page 102 right-hand column and page 103 left-hand column).
In regards to claims 7, Contino teaches that the time-varying signal generated by the detector is primarily sinusoidal (page 102 right-hand column and page 107 right-hand column).
In regards to claim 8, Contino teaches that the data system is configured to determine the charge in accordance with a stored empirically derived relationship adjusting for the ion’s m/z (pages 1-2, columns 1-2, also equation 1).
In regards to claim 12, Contino teaches that the ion of interest is a protein (page 101 left-hand column).
In regards to claim 13, Elliot teaches that the ion of interest is a high molecular weight polymer (pages 2-3).
In regards to claims 14-16, Contino teaches performing repeated cycles of the steps and collecting the determined m/z and charge of the ion of interest for each cycle (see FIG. 1) and constructing a histogram of calculated masses of the ions of interest from the collected determined m/z and charges of the ion of interest (FIGS. 1-2 and 4-5) as well as detecting a second ion of interest and repeating the above steps (pages 102-103 and FIGS. 1-2 and 4-5).
In regards to claims 17-18, Elliot teaches ion optics located in an ion path upstream of the electrostatic ion trap configured to attenuate the beam of ions directed toward the electrostatic ion trap (FIG. 1).
Allowable Subject Matter
Claims 2-4 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881